Case: 4:19-cr-00740-RWS Doc. #: 123 Filed: 12/23/20 Page: 1 of 2 PageID #: 275
        Case: 4:19-cr-00740-RWS Doc. #: 123 Filed: 12/23/20 Page: 2 of 2 PageID #: 276




            --~=--~~--~~··= --- --·=====- .. -    - ~- - ------ -- - - ----

                                                                                                                                     U.S. POSTAGE)> PITNEY BOWES
    200 S. Tucker Blvd.

    St. Louis, MO 63102
                                                              RETURN SERVICE
                                                                  REQUESTED                                                                  --
                                                                                                                                        ,....-::"'W..-/
                                                                                                                                             --•.-
                                                                                                                                     ZIP 6310.3
                                                                                                                                     02 4W
                                                                                                                                                     $ QQO 460
                                                                                                                                                       "
                                                                                                                                     0000.346878 DEC 21. 2020.




                                             The Honorable Judge Rodney W. Sippel

                                                 Thomas F. Eagleton U.S. Courthouse

                                                 111 South 10th Street, Room 16.182

                                                         St. Louis, MO 63102
                             DEC 23 202U


                                                 ~:AUSPMP        6:.3   i 02-   1, 11nll, 11•111 111 111 1•'• 111·   +ll 111 1•I" 1111Iilill 11•II• 11 tl 'I'
I_____ _                                                                         ------------ -                                                    ---    -     -------
